UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1497


DAVID A. SIMPSON, P.C., substitute Trustee,

                Plaintiff - Appellee,

          v.

JENNIFER L. WILSON,

                Defendant – Appellant,

          v.

AURORA BANK FSB; AURORA LOAN SERVICES LLC,

                Third Party Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00576-MOC-DSC)


Submitted:   September 27, 2012           Decided:    October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer L. Wilson, Appellant Pro Se.     Renner Jo Eberlein,
ROGERS, TOWNSEND & THOMAS, PC, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jennifer L. Wilson appeals the district court’s order

adopting the magistrate judge’s recommendation and remanding the

underlying action to North Carolina state court.                       We dismiss the

appeal for lack of jurisdiction.

            “Congress has placed broad restrictions on the power

of    federal   appellate       courts    to    review      district    court   orders

remanding removed cases to state court.”                       Things Remembered,

Inc. v. Petrarca, 516 U.S. 124, 127 (1995).                    Thus, remand orders

are    generally      “not    reviewable       on   appeal    or   otherwise.”      28

U.S.C. § 1447(d) (2006).               The Supreme Court has explained that

the appellate restrictions of “§ 1447(d) must be read in pari

materia with § 1447(c), so that only remands based on grounds

specified       in    §      1447(c)     [i.e.,      lack     of   subject      matter

jurisdiction and defects in removal procedures] are immune from

review under § 1447(d).”               Things Remembered, 516 U.S. at 127.

Whether a remand order is reviewable is not based on a district

court’s explicit citation to § 1447(c); “[t]he bar of § 1447(d)

applies to any order invoking substantively one of the grounds

specified in § 1447(c).”               Borneman v. United States, 213 F.3d

819, 824–25 (4th Cir. 2000).

            Here, the district court’s remand was based on its

finding    that      it   lacked   subject      matter      jurisdiction    over   the

case.     Accordingly, because we lack jurisdiction to review the

                                           2
merits of the district court’s order, we dismiss the appeal.        We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             DISMISSED




                                    3